                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,     )       CR. NO. 15-00225-SOM-02
                              )
          Plaintiff,          )       ORDER DENYING DEFENDANT
                              )       LEONARD BALGAS’S MOTION FOR
                              )       COMPASSIONATE RELEASE
                              )
     vs.                      )
                              )
LEONARD BALGAS,               )
                              )
          Defendant.          )
                              )
_____________________________ )

              ORDER DENYING DEFENDANT LEONARD BALGAS’S
                  MOTION FOR COMPASSIONATE RELEASE

I.         INTRODUCTION.

           In 2019, following a guilty plea, Defendant Leonard

Balgas was sentenced to 48 months of incarceration, five years of

supervised release, and a $100 special assessment.       See ECF No.

216.   Given good time credit, Balgas, who is 68 years old, has a

projected release date of December 30, 2022.       ECF No. 226, PageID

# 1190, ECF No. 231, PageID # 1504.    Balgas has been in custody

since his bail was revoked on August 6, 2019, meaning that he has

served slightly less than two years of his four-year sentence.

See ECF No. 214.

           Balgas is incarcerated at FCI Terminal Island in

California.   FCI Terminal Island currently houses 678 inmates.

https://www.bop.gov/locations/institutions/trm/ (last visited

June 23, 2021).    As of the morning of June 23, 2021, FCI Terminal

Island has no active COVID-19 cases in its inmate population and
2 active COVID-19 cases among staff members, with 481 inmates and

47 staff members having recovered from COVID-19.

https://www.bop.gov/coronavirus/ (last visited June 23, 2021).

Ten inmates have died.     Id.   As of the morning of June 23, 2021,

416 inmates and 179 staff members at FCI Terminal Island have

been fully vaccinated against COVID-19.      Id.   On June 16, 2021,

Balgas received his first dose of the vaccine, and he is

scheduled to receive his second dose on July 7, 2021.      ECF No.

236-1, PageID # 1546.

           Balgas now moves for compassionate release under 18

U.S.C. § 3582(c)(1)(A).    The primary basis for his motion is the

COVID-19 pandemic.     Balgas claims that his diabetes,

hypertension, and obesity make him more likely to suffer serious

complications if he contracts COVID-19.     ECF No. 717-4, PageID #

5132-33.   After considering Balgas’s medical conditions, the time

remaining on his sentence, and his history, this court concludes

that he has not demonstrated that extraordinary and compelling

circumstances warrant a reduction in his sentence at this time.

Accordingly, his motion for compassionate release is denied.

II.        ANALYSIS.

           Balgas’s compassionate release request is governed by

18 U.S.C. § 3582(c)(1)(A), which provides:

           [T]he court . . . upon motion of the
           defendant after the defendant has fully
           exhausted all administrative rights to appeal
           a failure of the Bureau of Prisons to bring a

                                    2
          motion on the defendant’s behalf or the lapse
          of 30 days from the receipt of such a request
          by the warden of the defendant’s facility,
          whichever is earlier, may reduce the term of
          imprisonment (and may impose a term of
          probation or supervised release with or
          without conditions that does not exceed the
          unserved portion of the original term of
          imprisonment), after considering the factors
          set forth in section 3553(a) to the extent
          that they are applicable, if it finds that--

          (i) extraordinary and compelling reasons
          warrant such a reduction . . . .

          and that such a reduction is consistent with
          applicable policy statements issued by the
          Sentencing Commission.

In other words, for the court to exercise its authority under

§ 3582(c)(1)(A), it must (1) find that the defendant exhausted

his administrative remedies or that 30 days have passed since he

filed an administrative compassionate relief request; (2) also

find, after considering the factors set forth in section 3553(a),

that extraordinary and compelling reasons warrant a sentence

reduction; and (3) find that such a reduction is consistent with

the Sentencing Commission’s policy statements (assuming there are

any policy statements applicable to this motion).    See United

States v. Scher, 2020 WL 3086234, at *2 (D. Haw. June 10, 2020).

          A.   Balgas Has Satisfied the Time-lapse Requirement of
               18 U.S.C. § 3582(c)(1)(A).

          On March 16, 2021, the warden at FCI Terminal Island

denied Balgas’s administrative request for compassionate release.

ECF No. 226-2, PageID # 1227.   The Government therefore agrees


                                 3
that Balgas has “fulfill[ed] the time lapse requirement in 18

U.S.C. § 3582(c)(1)(A).”   ECF No. 231, PageID # 1507.

            B.   This Court Has Discretion in Determining Whether
                 Extraordinary and Compelling Reasons Justify a
                 Reduced Sentence.

            This court turns to § 3582(c)(1)(A)’s second

requirement: whether extraordinary and compelling reasons warrant

a sentence reduction.   In orders addressing compassionate release

motions in other cases, this court has expressly recognized that

it possesses considerable discretion in determining whether a

particular defendant has established the existence of

extraordinary and compelling reasons that justify early release.

            This court has also stated that, in reading

§ 3582(c)(1)(A) as providing for considerable judicial

discretion, the court is well aware of the absence of an amended

policy statement from the Sentencing Commission reflecting the

discretion given to courts when Congress amended the statute to

allow inmates themselves to file compassionate release motions.

United States v. Mau, 2020 WL 6153581 (D. Haw. Oct. 20, 2020);

United States v. Scher, 2020 WL 3086234, at *2 (D. Haw. June 10,

2020); United States v. Cisneros, 2020 WL 3065103, at *2 (D. Haw.

Jun. 9, 2020); United States v. Kamaka, 2020 WL 2820139, at *3

(D. Haw. May 29, 2020).    Specifically, this court has recognized

that an Application Note to a relevant sentencing guideline is

outdated.   This court continues to view its discretion as not


                                  4
limited by Sentencing Commission pronouncements that are now at

odds with the congressional intent behind recent statutory

amendments.    Mau, 2020 WL 6153581; see also United States v.

Brooker, 976 F.3d 228, 235-36 (2d Cir. 2020) (“[W]e read the

Guideline as surviving, but now applying only to those motions

that the BOP has made.”); cf. United States v. Ruffin, 978 F.3d

1000, 1007-08 (6th Cir. 2020) (noting that some courts have held

that the Application Note is not “applicable,” but not deciding

the issue).

          Recently, the Ninth Circuit has expressly recognized

that there is no applicable Sentencing Commission policy

statement governing compassionate release motions filed by

defendants under § 3582(c)(1)(A).     Nevertheless, while the

Sentencing Commission’s statements in U.S.S.G § 1B1.13 are not

applicable policy statements that are binding on this court, they

may inform this court’s discretion.     See United States v. Aruda,

993 F.3d 797, 801-02 (9th Cir. 2021) (per curiam).

          C.     Balgas Has Not Demonstrated That Extraordinary and
                 Compelling Circumstances Justify His Early Release
                 at This Time, or That the Requested Reduction
                 Would Be Consistent with Any Applicable Sentencing
                 Commission Policy Statement.

          Balgas contends that this court should exercise its

discretion and find that extraordinary and compelling

circumstances justify his early release.    He relies primarily on

the risks he faces if he contracts COVID-19.    While the court

                                  5
acknowledges the seriousness of Balgas’s concerns, the COVID-19

pandemic does not justify early release at this time.

          According to Balgas, he suffers from several conditions

that may present particular risks relating to COVID-19, including

type 2 diabetes, obesity (Balgas is obese, with a BMI of 31.6),

and hypertension.   ECF No. 226, PageID # 1196-1201.   Under the

CDC’s guidance, those conditions may increase his risk of a

severe illness if he contracts COVID-19.1   Moreover, his age

(Balgas is 68) may also increase his risk of a severe illness.2

This court certainly agrees that Balgas has legitimate concerns

about contracting COVID-19, but his medical conditions,3 standing


     1
        https://www.cdc.gov/coronavirus/2019-ncov/
need-extra-precautions/people-with-medical-conditions.html (last
visited June 23, 2021).
     2
       https://www.cdc.gov/coronavirus/2019-ncov/
need-extra-precautions/older-adults.html(last visited June 23,
2021).
     3
        Balgas also asserts that he “cannot help himself off the
ground, needs assistance with the restroom and showering, and can
no longer provide self-care as a result of the deterioration of
his body,” that he is “mostly bound to his wheelchair all day,”
and that he “remains in his room on his bed at almost all waking
hours.” ECF No. 226-1, PageID # 1223-24. However, Balgas also
acknowledges that he has the “assistance of an inmate companion,”
id., and he does not specifically assert that the assistance that
he is provided is insufficient to allow him to manage his
conditions. In any event, before he was sentenced, Balgas also
presented serious issues, which this court took into account in
determining his sentence. In evaluating Balgas’s compassionate
release request, this court has again considered Balgas’s
physical health along with his vulnerability to COVID-19. For
the reasons discussed below, Balgas has not shown that
exceptional and compelling reasons warrant a reduction in his
sentence at this time.

                                 6
alone, are not exceptional and compelling reasons that warrant a

reduction in sentence.

           Several factors mitigate the risks that Balgas faces.

First, Balgas received his first dose of the COVID-19 vaccine on

June 16, 2021, and he will receive his second dose on July 7,

2021.   ECF No. 236-1, PageID # 1546.   According to the CDC, the

“COVID-19 vaccines are effective in preventing COVID-19[.]”

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

older-adults.html (last visited June 23, 2021); see also id.

(“Adults 65 years old and older who were fully vaccinated with an

mRNA COVID-19 vaccine (Pfizer-BioNTech or Moderna) had a 94%

reduction in risk of COVID-19 hospitalizations.”);

https://www.cdc.gov/vaccines/covid-19/info-by-product/pfizer/pfiz

er-bioNTech-faqs.html (“Clinical trial data demonstrated vaccine

efficacy was 95.0% against symptomatic, laboratory-confirmed

COVID-19 in persons without evidence of previous SARS-CoV-2

infection following receipt of 2 doses of Pfizer-BioNTech

COVID-19 Vaccine.”) (last visited June 23, 2021).    This court is

in no position to make a definitive determination about immunity,

but the fact that Balgas will soon be fully vaccinated against

COVID-19 cannot be ignored in any evaluation of whether there are

extraordinary and compelling reasons warranting a reduction in

his sentence.

           Second, as of the morning of June 23, 2021, FCI


                                 7
Terminal Island has no active cases of COVID-19 in its inmate

population and two active cases of COVID-19 among staff members.

FCI Terminal Island has had 481 inmates and 47 staff members

recover from COVID-19, and 10 inmates have died.     Those numbers

demonstrate that FCI Terminal Island earlier had a significant

COVID-19 problem.    Its COVID-19 problem has been reduced but

certainly not eliminated.    Nevertheless, the relatively low

number of current COVID-19 cases does not place Balgas at great

risk of exposure to COVID-19, especially when 416 of the 678

inmates (61.3%) at FCI Terminal Island have been fully vaccinated

against COVID-19.

             In evaluating whether early release is justified, this

court also must consider the factors set forth in § 3553(a).       Two

considerations are particularly relevant.     The first is the

amount of time Balgas has served.      This court, after taking

Balgas’s circumstances and his medical conditions into account,

sentenced him to 48 months in prison.     That was a significant

downward departure from the guideline range of 84 months to 105

months.   See ECF No. 181, PageID # 1074.     Balgas has served

approximately 22 months of his 48-month sentence, and his

projected release date is December 30, 2022.      See ECF No. 231,

PageID # 1504.    A substantial reduction in the already-reduced

sentence Balgas received would not appropriately punish him for

his crime.    Balgas may be largely confined to his cell because of


                                   8
prison conditions, see ECF No. 226, PageID # 1211, but Balgas

argues that he is not very mobile in any event.

             Balgas’s criminal history4 also gives this court pause.

Between 1972 and 1998, Balgas was convicted on 23 different

occasions.     ECF No. 181, PageID # 1059-1065.   Although he

apparently avoided criminal behavior for some time, by 2013 (at

the latest) Balgas was distributing large quantities of heroin,

which led to his conviction in the instant case.      See id. at

1052-57.    In addition, after he pled guilty, this court permitted

Balgas to remain free on bail until he was sentenced.        See ECF

No. 107.    Before sentencing, however, Balgas violated a condition

of his release by testing positive for fentanyl on July 24, 2019,

leading to the revocation of his release.     See ECF No. 210,

PageID # 1154; ECF No. 214.     In short, his record is not

encouraging.

             Under § 3582(c)(1)(A), only extraordinary and

compelling reasons can justify a reduction in an inmate’s

sentence.     Having considered the amount of time remaining on

Balgas’s sentence, his history, and the totality of the medical

information he has submitted, this court determines that the

reasons raised by Balgas do not rise to the level of being


     4
        Balgas’s criminal history implicates several of the
factors set forth in section 3553(a), including the history and
characteristics of the defendant, the need for the sentence
imposed to promote respect for the law, and the need to protect
the public from further crimes of the defendant.

                                   9
extraordinary and compelling reasons warranting a reduction in

his sentence at this time.

III.         CONCLUSION.

             Balgas’s request for compassionate release under 18

U.S.C. § 3582(c)(1)(A) is denied.

             It is so ordered.

             DATED: Honolulu, Hawaii, June 23, 2021.



                                        /s/ Susan Oki Mollway
                                        Susan Oki Mollway
                                        United States District Judge




United States v. Balgas, CR. No. 15-00225-SOM-2, ORDER DENYING DEFENDANT LEONARD
BALGAS’S MOTION FOR COMPASSIONATE RELEASE




                                          10
